DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak (US 2015/0201124 A1) in view of Kochi et al. (US 2015/0206023 A1).
a.	Regarding claim 1, Kim discloses an image processing apparatus comprising: 
An image processing apparatus comprising: a buffer configured to store a first image capturing an object and a second image capturing the object, the first image being different from the second image, the first image and the second image being captured by an image capturing device (Litvak discloses a camera system that has a buffer memory which the image is stored at Fig. 4-423 and ¶¶ 0061-62, 0081. Moreover, the camera system takes a first image and a second image from a single camera system at abstract and ¶¶ 0003-0005);
processing circuitry (image processing unit at Fig. 2-430 and ¶¶ 0046-0052 and 0056-0057);
using a correction parameter for correcting at least one of influences caused by ambient light, a reflection characteristic of the object, or a color of the object (Litvak discloses “the image processor unit 430 [controlling] other parameters such as an exposure or focal depth of a lens” at Fig. 3-411 and ¶¶0050, 0053, 0056).
 However, Litvak does not explicitly disclose calculate at least one of a first distance to the object in the first image and a second distance to the object in the second image; 
calculate three-dimensional coordinates of the object on a relative scale by using only the first image and the second image; and 
calculate three-dimensional coordinates of the object on a real scale based on at least one of the first distance and the second distance and based on the three-dimensional coordinates of the object on the relative scale.
Kochi discloses calculate at least one of a first distance to the object in the first image and a second distance to the object in the second image (Kochi discloses a point cloud position data obtaining unit and a photographic image data obtaining unit at Fig. 2-410 and Fig. 2-510 and ¶¶ 0059 and 0061);
 calculate three-dimensional coordinates of the object on a relative scale by using only the first image and the second image (Kochi discloses three-dimensional forming units at Figs. 2-420 and 520 and ¶¶0059 and 0061); and 
calculate three-dimensional coordinates of the object on a real scale based on at least one of the first distance and the second distance and based on the three-dimensional coordinates of the object on the relative scale (Kochi discloses that “three-dimensional model integrating unit 900 forms the three-dimensional model in which the three-dimensional model based on the point cloud position data measured by the laser scanner 200 and the three-dimensional model based on the image data of the stereo image photographed by the digital camera 300 are integrated” at Fig. 2-900 and ¶0062). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kochi’s optical data processing to Litvak’s image processing unit.
The suggestion/motivation would have been to “[specify] a correspondence relationship between both of the three-dimensional models can be carried out with high precision and extremely efficiently” (Kochi; ¶ 0011) and provide a processing being “extremely rapid and be carried out with extreme precision, since an amount of data to be handled is reduced and the matching accuracy is high” (Kochi; ¶ 0012).
b.	Regarding claim 10, the combination applied in claim 1 discloses wherein the processing circuit is further configured to calculate one or more parameters indicative of a relative positional relationship between a position and posture at which the first image is captured and a position and posture at which the second image is captured (Kochi discloses a normal vector extracting unit at Fig. 2-600 and ¶0123). 
c.	Regarding claim 11, the combination applied in claim 1 discloses wherein distance information to the object at a time of capturing is encoded in each of the first image and the second image (Kochi discloses a laser scanner and a digital camera at Fig. 2-200 and Fig. 2-300 and ¶0058).
d.	Regarding claim 12, the combination applied in claim 1 discloses wherein the first image and the second image are both obtained by an optical system (Kochi discloses a laser scanner and a digital camera at Fig. 2-200 and Fig. 2-300 and ¶0058).
e.	Regarding claim 13, claim 13 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak (US 2015/0201124 A1) in view of Kochi et al. (US 2015/0206023 A1), and further in view of Kaneko et al. (US 2007/0280529 A1).
a.	Regarding claim 2, the combination applied in claim 1 discloses all the previous claim limitation, except the limitations specified in claim 1. Kaneko discloses calculate the correction parameter and a scale parameter that is used for converting the three-dimensional coordinates on the relative scale into the three-dimensional coordinates on the real scale so that at least one of the first distance and the second distance, and the three-dimensional coordinates on the relative scale correspond to a position in a real space (Kaneko discloses that “the first converter 13 converts a three-dimensional image acquired by the 3D image acquiring unit 12 to predetermined physical coordinates for each pixel with reference to a 3DLUT 100 acquired by the 3DLUT acquiring unit 11. At this time, the external-appearance inspection apparatus 10 has pixel values (shape data) of the three-dimensional image for each physical coordinates” at Fig. 10-S102 and ¶0042); and 
calculate the three-dimensional coordinates of the object on the real scale by using the calculated correction parameter and the scale parameter (Kaneko discloses that “the first converter 13 converts a three-dimensional image acquired by the 3D image acquiring unit 12 to predetermined physical coordinates for each pixel with reference to a 3DLUT 100 acquired by the 3DLUT acquiring unit 11. At this time, the external-appearance inspection apparatus 10 has pixel values (shape data) of the three-dimensional image for each physical coordinates” at Fig. 10-S102 and ¶0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first converter of Kaneko to the combination.
The suggestion/motivation would have been to “improve [sic] accuracy” (Kaneko; abstract).
b.	Regarding claim 3, the combination applied in claim 2 discloses wherein the processing circuitry is configured to calculate the three-dimensional coordinates of the object on the real scale based on the calculated scale parameter and the three-dimensional coordinates on the relative scale (Kaneko discloses that “the first converter 13 converts a three-dimensional image acquired by the 3D image acquiring unit 12 to predetermined physical coordinates for each pixel with reference to a 3DLUT 100 acquired by the 3DLUT acquiring unit 11. At this time, the external-appearance inspection apparatus 10 has pixel values (shape data) of the three-dimensional image for each physical coordinates” at Fig. 10-S102 and ¶0042).
 
Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak (US 2015/0201124 A1) in view of Kochi et al. (US 2015/0206023 A1), and further in view of Shintani (US 2011/0304753 A1).
a.	Regarding claim 4, the combination applied in claim 1 discloses calculate the first distance based on correction amount (Takemoto discloses “the distance data correcting unit [performing] interpolation processing based on a difference in color or luminance value at a corresponding pixel of a captured image, instead of simply performing the interpolation processing” at Fig. 1-106 and ¶0071); and calculate the second distance based on the second correction amount  (Takemoto discloses “the distance data correcting unit [performing] interpolation processing based on a difference in color or luminance value at a corresponding pixel of a captured image, instead of simply performing the interpolation processing” at Fig. 1-106 and ¶0071). 
However, the combination does not disclose wherein the first image comprises a first wavelength component image and a second wavelength component image, the second image comprises a third wavelength component image and a fourth wavelength component image, the processing circuitry is further configured to: calculate a first blur correction amount used Or correcting a blur included in the first wavelength component image to a blur included in the second wavelength component image; calculate a second blur correction amount used for correcting a blur included in the third wavelength component image to a blur included in the fourth wavelength component image. 
Shintani discloses wherein the first image comprises a first wavelength component image and a second wavelength component image (Shintani discloses green and blue color filters at Figs. 6 and 7 and ¶¶0018-0019 and 0037), 
the second image comprises a third wavelength component image and a fourth wavelength component image (Shintani discloses white filters and red color filters at Figs. 8 and 9 and ¶¶0020-0021 and 0037), 
the processing circuitry is further configured to: 
calculate a first blur correction amount used or correcting a blur included in the first wavelength component image to a blur included in the second wavelength component image (Shintani discloses “a correction unit control section 57 for controlling the blur correction unit 45” at ¶¶0108-0109); and 
calculate a second blur correction amount used for correcting a blur included in the third wavelength component image to a blur included in the fourth wavelength component image (Shintani discloses “a correction unit control section 57 for controlling the blur correction unit 45” at ¶¶0108-0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the blur correction unit and the blue, red, white and green filters of Shintani to the combination.
The suggestion/motivation would have been to “provide an imaging device in which an additional member for switching the installation state of the IR cut filter does not have to be provided and which can flexibly use infrared light” (Shintani; ¶0010).
b.	Regarding claim 5, the combination applied in claim 4 discloses wherein at least one of the blur included in the first wavelength component image and the blur included in the second wavelength component image has a point-asymmetric shape (Shintani discloses “a correction unit control section 57 for controlling the blur correction unit 45” at ¶¶0108-0109), and at least one of the blur included in the third wavelength component image and the blur included in the fourth wavelength component image has a point-asymmetric shape (Shintani discloses “a correction unit control section 57 for controlling the blur correction unit 45” at ¶¶0108-0109). 
c.	Regarding claim 14, the combination applied in claim 13 discloses all the previous claim limitations. 
The combination discloses wherein the image capture unit comprises: 
a lens (Litvak discloses a lens unit at Fig. 3-416 and ¶0053); 
an image sensor comprising at least two types of imaging elements configured to receive light rays having different wavelength bands (Litvak discloses “the image sensor 417. For example, the image sensor may include a CMOS (Complementary Metal Oxide Semiconductor) image sensor. An analog-to-digital converter (not shown) coupled to the image sensor 417 converts the first scene information to the command image” at Fig. 3-417 and ¶0054). However, the combination does not disclose a filter provided on an optical path of light rays penetrating the lens and entering the image sensor, comprising at least two filter areas which transmit light rays having different wavelength bands.
Shintani a filter provided on an optical path of light rays penetrating the lens and entering the image sensor, comprising at least two filter areas which transmit light rays having different wavelength bands (Shintani discloses green and blue color filters at Figs. 6 and 7 and ¶¶0018-0019 and 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the blur correction unit and the blue, red, white and green filters of Shintani to the combination.
The suggestion/motivation would have been to “provide an imaging device in which an additional member for switching the installation state of the IR cut filter does not have to be provided and which can flexibly use infrared light” (Shintani; ¶0010).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak (US 2015/0201124 A1) in view of Kochi et al. (US 2015/0206023 A1), and further in view of Shintani (US 2011/0304753 A1) and Kaneko et al. (US 2007/0280529 A1).
a.	Regarding claim 6, the combination applied in claim 4 discloses all the claim limitations except the ones specified in claim 6.
Kaneko discloses calculate the correction parameter and a scale parameter that is used for converting the three-dimensional coordinates on the relative scale into the three-dimensional coordinates on the real scale by using at least one of the first distance and the second distance, and the three-dimensional coordinates on the relative scale (Kaneko discloses that “the first converter 13 converts a three-dimensional image acquired by the 3D image acquiring unit 12 to predetermined physical coordinates for each pixel with reference to a 3DLUT 100 acquired by the 3DLUT acquiring unit 11. At this time, the external-appearance inspection apparatus 10 has pixel values (shape data) of the three-dimensional image for each physical coordinates” at Fig. 10-S102 and ¶0042); and 
calculate the three-dimensional coordinates of the object on the real scale based on the calculated correction parameter and the first blur correction amount or based on the calculated correction parameter and the second blur correction amount (Kaneko discloses that “the first converter 13 converts a three-dimensional image acquired by the 3D image acquiring unit 12 to predetermined physical coordinates for each pixel with reference to a 3DLUT 100 acquired by the 3DLUT acquiring unit 11. At this time, the external-appearance inspection apparatus 10 has pixel values (shape data) of the three-dimensional image for each physical coordinates” at Fig. 10-S102 and ¶0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first converter of Kaneko to the combination.
The suggestion/motivation would have been to “improve [sic] accuracy” (Kaneko; abstract).
b.	Regarding claim 7, the combination applied in claim 4 discloses wherein the processing circuitry is configured to calculate the correction parameter for each corresponding point between the first image and the second image (Kaneko discloses that “the first converter 13 converts a three-dimensional image acquired by the 3D image acquiring unit 12 to predetermined physical coordinates for each pixel with reference to a 3DLUT 100 acquired by the 3DLUT acquiring unit 11. At this time, the external-appearance inspection apparatus 10 has pixel values (shape data) of the three-dimensional image for each physical coordinates” at Fig. 10-S102 and ¶0042). 
c.	Regarding claim 8, the combination applied in claim 4 discloses wherein the processing circuitry is configured to calculate the correction parameter for each area having a similar color on the first image or the second image (Kaneko discloses that “the first converter 13 converts a three-dimensional image acquired by the 3D image acquiring unit 12 to predetermined physical coordinates for each pixel with reference to a 3DLUT 100 acquired by the 3DLUT acquiring unit 11. At this time, the external-appearance inspection apparatus 10 has pixel values (shape data) of the three-dimensional image for each physical coordinates” at Fig. 10-S102 and ¶0042). 
d.	Regarding claim 9, the combination applied in claim 4 discloses wherein the processing circuitry is configured to calculate the correction parameter common in pixels of the first image and pixels of the second image (Shintani discloses “a correction unit control section 57 for controlling the blur correction unit 45” at ¶¶0108-0109). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664